Case 9:19-bk-11573-MB        Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58      Desc
                              Main Document    Page 1 of 23


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      400 South Hope Street, 18th Floor
  3   Los Angeles, CA 90071-2899
      Telephone: (213) 430-6000
  4   Facsimile: (213) 430-6407
      E-mail: ejones@omm.com
  5   E-mail: bmetcalf@omm.com
  6   Samantha M. Indelicato (N.Y. SBN: 5598263)
      (appearing pro hac vice)
  7   Seven Times Square
      New York, NY 10036
  8   Telephone: (212) 326-2000
      Facsimile: (212) 326-2061
  9   E-mail: sindelicato@omm.com
 10   Attorneys for UBS AG, London Branch
      and UBS AG, Stamford Branch
 11

 12                          UNITED STATES BANKRUPTCY COURT FOR

 13            THE CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

 14

 15   In re:                                       Case No. 9:19-bk-11573-MB

 16   HVI CAT CANYON INC.,                         Chapter 11

 17                       Debtor.                  REPLY OF UBS AG, LONDON BRANCH
                                                   AND UBS AG, STAMFORD BRANCH TO
 18                                                OFFICIAL COMMITTEE OF
                                                   UNSECURED CREDITORS’
 19                                                OBJECTION TO AND REQUEST FOR
                                                   HEARING TO MODIFY CHAPTER 11
 20                                                TRUSTEE’S FIFTH AMENDMENT TO
                                                   CREDIT AGREEMENT
 21
                                                   Requested Hearing
 22                                                Date: April 17, 2020
                                                   Time: 10:00 a.m.
 23                                                Place: Courtroom 201
 24                                                       1415 State Street
                                                          Santa Barbara, California 93101
 25

 26

 27

 28



      OMM_US:77593458.4
Case 9:19-bk-11573-MB            Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58                           Desc
                                  Main Document    Page 2 of 23


  1            The Objection1 to the Fifth Credit Agreement reflects a misunderstanding concerning the
  2   amount that has been carved out for Committee counsel fees for March 2020. At a hearing on the
  3   prior Fourth Amendment, the Court specifically ordered that the budget filed with the motion be
  4   revised; “[t]he Budget amount for the Committee’s professionals shall be $35,000 for February
  5   2020 and $35,000 for March 2020 and shall be requested promptly by the Trustee and escrowed
  6   immediately upon receipt.”2 Because that full amount was already provided for the entire month
  7   of March -- indeed prepaid -- the New Budget attached to the Fifth Amendment which addressed
  8   only the last week of March and the first week of April did not reflect additional carveout for the
  9   Committee during the single week in April covered by the New Budget. When counsel for the
 10   Committee protested in correspondence with counsel for the Trustee and UBS that the New Budget
 11   did not reflect payment to the Committee in March, counsel for UBS advised that he understood
 12   the Trustee to have complied with the Order; i.e. the Committee was already “prepaid” the full
 13   $35,000 for March. Because UBS’ counsel had no personal knowledge that the funds were in fact
 14   held by the Trustee in escrow, he asked that counsel for the Trustee so confirm. Without waiting
 15   for that confirmation, the Committee filed its Objection.3 UBS is in fact now informed by the
 16   Trustee’s professionals that the Chapter 11 Trustee has followed the Court’s directive and escrowed
 17   $35,000 for Committee counsel fees for March 2020. Consequently, the Committee already has in
 18   escrow more than it now acknowledges is appropriate for the month of March.
 19            Of course, the Fifth Amendment does cover the first week in April, and in the event UBS
 20   agrees to continue financing this case in April the appropriate carveout for the Committee in April
 21   will come before this Court. Accordingly, some guidance from the Court may be appropriate. The
 22   Trustee will presumably address detailed circumstances of the Estate in the manner appropriate to
 23   the Estate’s interests, but the Court can take judicial notice of several key points. Since the Fourth
 24   Amendment was approved -- and the $35,000 carveout for the Committee set -- the Trustee was
 25   1
               Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Notice of
      Objection to and Request for Hearing to Modify Chapter 11 Trustee’s Fifth Amendment to Credit Agreement and
 26   Budget Amendment [Docket No. 919] (the “Objection”).
      2
               Interim Order Approving Fourth Amendment to the Credit Agreement [Docket No. 846] at ¶ 8.
 27   3
               Curiously, the Committee does not attach the exchanges -- which were all in email -- to its Objection. UBS
      assumes this is because they included discussion of the Estate’s business operations that are inappropriate for public
 28   discussion and accordingly does not object to the Committee paraphrasing the discussion.
                                                                2
      OMM_US:77593458.4
Case 9:19-bk-11573-MB          Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58                       Desc
                                Main Document    Page 3 of 23


  1   ordered to shut down all of his drilling and production operations by state regulators. Although
  2   some of the Debtor’s crude production has returned, much remains offline. Following on that,
  3   California and the world are suffering the COVID-19 pandemic, with nearly every state under some
  4   form of shelter in place order. The worldwide demand for oil has been decimated overnight, and a
  5   price war between OPEC and Russia furthered the crisis. As a result, the Midway Sunset pricing
  6   index on which the Trustee sells what he produces has suffered a catastrophic decline of over 50%
  7   since the beginning of 2020. A chart showing that decline is attached as Exhibit A. Oil and gas
  8   producers nationwide find buyers unwilling to take their product at any price, and are widely being
  9   forced to completely shut-in production.4 UBS is informed and believes that the Trustee’s buyer
 10   for spot-sales has indicated it will suspend all purchases beginning in May. And as a result of these
 11   combined unprecedented changes, some Chapter 11 cases are being formally suspended pursuant
 12   to Section 305 of the Bankruptcy Code to await what the “new normal” will be.5 Other cases have
 13   converted to Chapter 7 in the best interest of creditors. And, of course, the Trustee’s covenant to
 14   begin cash flow neutral operations in April is now but a fond dream. Yet, the Trustee still holds
 15   valuable assets he must manage and ultimately liquidate. UBS understands the Trustee to be
 16   weighing all these facts and options, and UBS and the Trustee are in ongoing and frequent
 17   discussions. While there is no motion before the Court to approve any of these drastic steps, nor
 18   can one ignore these dramatic issues.
 19           In its Objection, the Committee acknowledges that it is appropriate to reduce its March set-
 20   aside to $25,000. UBS applauds that acknowledgment. As $35,000 was already reserved and set-
 21   aside for the Committee for March, this leaves the Committee with $10,000 to carry-over into April.
 22   UBS submits that under the extraordinary circumstances this is sufficient. The Court will recall
 23   that when the Trustee was appointed, the State of California argued there was no proper need for
 24   Committee counsel. UBS came to their defense, argued that there is a role -- albeit narrower -- for
 25   their participation. Yet all agreed the Committee should not run amuck. Since then, the Committee
 26   4
               See https://www.wsj.com/articles/north-americas-oil-industry-is-shutting-off-the-spigot-
      11586770200?mod=hp_lead_pos5. A copy of this article is attached as Exhibit B.
 27   5
               See, e.g., Order Temporarily Suspending the Debtors’ Chapter 11 Cases Pursuant to 11 U.S.C. §§ 105 and
      305, In re Modell’s Sporting Goods, Inc., Case No. 20-14179 (VFP) (Bankr. D.N.J. Mar. 27, 2020), ECF No. 166. A
 28   copy of this order is attached as Exhibit C.
                                                            3
      OMM_US:77593458.4
Case 9:19-bk-11573-MB        Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58                Desc
                              Main Document    Page 4 of 23


  1   has properly confined its activities. The only Committee appearance since approval of the Trustee
  2   financing has been on the question of counsel carve-outs. The investigation of UBS’ liens which
  3   the Committee insisted would cost $50,000 came in approximately one quarter that amount. The
  4   actual monthly fees in 2020 have been approximately $25,000, $20,000 and $10,000 through
  5   March. To be clear, the Committee’s economy and its recognition of its reduced role are to be
  6   commended. But, where the Trustee faces the disaster before him, it is inappropriate to demand
  7   that more than $10,000 be reserved for Committee fees in the month of April. While the Court has
  8   made clear -- as the Committee puts it -- that UBS must “carry the freight” for the Chapter 11,
  9   reasonable people may disagree what the appropriate freight is at this extraordinary moment. UBS
 10   respectfully submits that rolling over the $10,000 excess in March for the Committee’s set-aside in
 11   April is sufficient under the circumstances, and asks the Court to overrule the Objection.
 12
              Dated: April 15, 2020
 13
                                                           EVAN M. JONES
 14                                                        BRIAN M. METCALF
                                                           SAMANTHA INDELICATO
 15                                                        O’MELVENY & MYERS LLP
 16

 17                                                        By:   /s/ Brian M. Metcalf
                                                                        Brian M. Metcalf
 18
                                                           Attorneys for UBS AG, London Branch
 19                                                        and UBS AG, Stamford Branch
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                       4
      OMM_US:77593458.4
Case 9:19-bk-11573-MB   Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58   Desc
                         Main Document    Page 5 of 23




          EXHIBIT A
Case 9:19-bk-11573-MB   Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58   Desc
                         Main Document    Page 6 of 23
Case 9:19-bk-11573-MB   Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58   Desc
                         Main Document    Page 7 of 23




          EXHIBIT B
012013434 Case 9:19-bk-11573-MB                         Doc56789ÿ 7Filed
                                                            935    ÿ04/15/20
                                                                            ÿ87ÿÿ988Entered
                                                                                              ÿÿ89 ÿ04/15/20
                                                                                                             68ÿÿ 13:47:58                       Desc
                                                         Main Document             Page 8 of 23
 )*+,ÿ./01ÿ+,ÿ2/3ÿ1/43ÿ053,/6789ÿ6/6:./;;53.+78ÿ4,5ÿ/681<ÿ)/ÿ/3=53ÿ035,56>7>+/6:357=1ÿ./0+5,ÿ2/3ÿ=+,>3+?4>+/6ÿ>/ÿ1/43ÿ./8857@45,9ÿ.8+56>,ÿ/3ÿ.4,>/;53,ÿA+,+>
 *>>0,BCCDDD<=E3503+6>,<./;<
 *>>0,BCCDDD<D,E<./;C73>+.85,C6/3>*:7;53+.7,:/+8:+6=4,>31:+,:,*4>>+6@:/F:>*5:,0+@/>:GGHIJKKLMLL



         ÿ
               
                  ¡¢
                     ÿ£
                       ¤ÿ
                        ¥¦§
                          ¨¢
                            ©ÿ
                              ¥¢
                               ÿª¨
                                  
                                    ¦«ÿ
                                      £¬
        ÿ

        ÿª­«
        ®¯°±²³ÿµ±¶·¸¹°±ºÿ»±°ÿ±°º¶±¼½¯²ÿ¼¶ÿ¼¾°ÿ·°ºµ°±»¼°ÿ¿°»º¸±°ÿ¶Àÿº¾¸¼¼½¯²ÿ½¯ÿµ±¶·¸¹¼½Á°ÿ¶½ÂÿÃ°ÂÂº
        ÎÏÿÐÏÑÒÿÔÕÖÕ×ØÕÙÿÑÒÚÿÛÜÝÑÞÿßàÒáÑ
        Äµ·»¼°·ÿÅµ±½ÂÿÆÇÈÿÉÊÉÊÿËÌÇÆÿµ¿ÿ®Í
        NOPQRSPTUÿWOXYZÿZO[YRQPSÿU\Pÿ]^_^ÿ̀[XaSÿbXOUcRaÿ[Raÿ[XUZXUÿRTÿcÿZcbUÿ̀RU\ÿYcd[OÿZO[SXbPOQÿ[ePO
        U\Pÿ̀PPfPTS^ÿW\POPÿRQTgUÿYXb\ÿh[Oÿ\RYÿU[ÿS[iÿW\PÿSRQYcaÿPb[T[YRbQÿcTSÿQUOcRTPSÿZ\jQRbQÿ[hÿU\P
        [RaÿYcOfPUÿcOPÿbcXQRTkÿ]^_^ÿZO[SXbPOQÿU[ÿQ\XUÿS[`TÿU\PYQPaePQ^
        lcTbPaPSÿ[OSPOQÿ̀POPÿY[XTURTkÿcYRSÿU\PÿQ\cOZÿSO[ZÿRTÿhXPaÿSPYcTSÿ̀\PTÿWPmacTSÿNPUO[aPXY
        nNÿSPbRSPSÿU[ÿQ\XUÿRTÿPcb\ÿ[hÿRUQÿopqooÿ[Raÿ̀PaaQÿcTSÿbPcQPÿZO[SXbUR[Tÿrjÿscj^
        tuPgePÿTPePOÿS[TPÿU\RQÿrPh[OPpvÿQcRSÿwRYÿuRafPQpÿZOPQRSPTUÿ[hÿU\PÿxpyyyzrcOOPazczScjÿ{[OU
        u[OU\pÿWPmcQpÿ|OYpÿ̀\Rb\ÿ\cQÿ̀PcU\POPSÿ[RaÿrXQUQÿQRTbPÿo}x~^ÿtuPgePÿcàcjQÿrPPTÿcraPÿU[ÿQPaa
        U\Pÿ[RapÿPePTÿcUÿcÿbOcZZjÿZORbP^v
        PQZRUPÿU\PÿckOPPYPTUÿrPU`PPTÿsO^ÿWOXYZpÿ_cXSRÿOcrRcÿcTSÿXQQRcÿcRYPSÿcUÿrX[jRTkÿZORbPQp
        uPQUÿWPmcQÿTUPOYPSRcUPpÿU\PÿYcRTÿ]^_^ÿZORbPÿkcXkPpÿba[QPSÿs[TScjÿo^ÿa[`POÿcUÿqq^oÿc
        rcOOPa^
        W\Pÿ]^_^ÿrPTb\YcOfÿRQÿS[`Tÿ~ÿU\RQÿjPcOÿcTSÿZORbPQÿ\cePÿrPPTÿPePTÿ̀[OQPÿRTÿsRSacTSpÿWPmcQp
        `\POPÿcÿa[Uÿ[hÿ[RaÿPmUOcbUPSÿhO[YÿU\PÿNPOYRcTÿcQRTÿRQÿZORbPSpÿcTSÿRTÿ̀PQUPOTÿlcTcScpÿhO[Y
        `\Rb\ÿY[QUÿ[hÿU\Pÿb[XTUOjgQÿ[XUZXUÿb[YPQ^ÿRaÿ\cQÿUOcSPSÿrPa[`ÿoyÿcÿrcOOPaÿRTÿr[U\ÿYcOfPUQ^
        {[OÿWPmacTSpÿa[`ÿZORbPQÿcTSÿrcafRTkÿrXjPOQÿkcePÿRUÿT[ÿb\[RbPÿrXUÿU[ÿQ\XUÿRTÿRUQÿ̀PaaQ^ÿW\P
        b[YZcTjÿU[aSÿQUcUPÿOPkXacU[OQÿRUQÿZacTQÿcTSÿcZZaRPSÿh[Oÿcÿa[cTÿU\O[Xk\ÿU\Pÿ_YcaaÿXQRTPQQ
        SYRTRQUOcUR[TgQÿNcjb\PbfÿNO[UPbUR[TÿNO[kOcYÿU[ÿfPPZÿRUQÿx~ÿPYZa[jPPQÿ[TÿZcjO[aa^
        {O[YÿU\PÿuPQUÿWPmcQÿSPQPOUpÿ̀\POPÿ[RaÿRQÿracQUPSÿhO[YÿSPPZÿQ\caPÿh[OYcUR[TQpÿU[ÿU\Pÿ̀RaSQÿ[h
        `PQUPOTÿlcTcScpÿ̀\POPÿYXaURrRaaR[TzS[aacOÿQUPcYÿZacTUQÿrXrraPÿU\RbfÿbOXSPÿhO[YÿU\PÿPcOU\gQ
        bOXQUpÿPTPOkjÿZO[SXbPOQÿcOPÿOPQ[OURTkÿU[ÿU\PÿSPQZPOcUPÿYPcQXOPÿ[hÿQ\XUURTkÿRTÿZO[SXbURePÿ̀PaaQ^

988!11"""#"$#6 17816789 7687988689 6822%&'((4344                                                                  21%
012013434 Case 9:19-bk-11573-MB                    Doc56789ÿ 7Filed
                                                       935    ÿ04/15/20
                                                                       ÿ87ÿÿ988Entered
                                                                                         ÿÿ89 ÿ04/15/20
                                                                                                        68ÿÿ 13:47:58   Desc
                                                    Main Document             Page 9 of 23
         cdefgÿijkfÿldjkmdlc
        nopÿroÿsotÿuvwxyÿuvzÿ{o|uvÿ}~z|wxÿowÿwxrtu|sÿpwÿ|zoz|ÿowxÿuvzÿoxz|uwoxÿzop

        )*+ÿ-*./0ÿ1/20ÿ34ÿ56+7ÿ824-690:324ÿ8.6-+1ÿ;<ÿ:*+ÿ82/24.=3/6-ÿ0.41+938ÿ.41ÿ+>.8+/;.:+1ÿ;<
        :*+ÿ5+61ÿ;+:?++4ÿ:*+ÿ?2/71@-ÿ7./A+-:ÿ0/2168+/-ÿ*.-ÿ7393:+1ÿ20:324-ÿ52/ÿB2/:*ÿC9+/38.4ÿ237
        8290.43+-DÿE30+734+-Fÿ/+G4+/-ÿ.41ÿ-:2/.A+ÿ5.8373:3+-ÿ./+ÿG7734Aÿ60DÿH=+4ÿ?*+4ÿ:*+/+ÿ3-
        -29+?*+/+ÿ:2ÿ-+41ÿ237Fÿ72?ÿ0/38+-ÿ9+.4ÿ:*.:ÿ9.4<ÿ;.//+7-ÿ72-+ÿ924+<D
        I348+ÿ931JK./8*Fÿ0/2168+/-ÿ/.4A34Aÿ5/29ÿH>>24ÿK2;37ÿL2/0Dÿ.41ÿM2<.7ÿN6:8*ÿI*+77ÿEOLÿ:2
        PQ7.*29.ÿL3:<@-ÿN+=24ÿH4+/A<ÿL2/0Dÿ.41ÿL+42=6-ÿH4+/A<ÿR48Dÿ25ÿL.7A./<FÿC7;+/:.Fÿ8277+8:3=+7<
        *.=+ÿ.442648+1ÿ-0+4134Aÿ86:-ÿ:2:.734Aÿ-29+ÿSTUÿ;377324D
        )*+ÿ469;+/ÿ25ÿ/3A-ÿ1/37734Aÿ34ÿ:*+ÿVDIDÿ*.-ÿ5.77+4ÿ:2ÿ.;26:ÿWUUFÿ12?4ÿ5/29ÿ4+./7<ÿXUUÿ.ÿ924:*
        .A2Fÿ.882/134Aÿ:2ÿY.Q+/ÿZ6A*+-ÿL2DÿN/37734Aÿ3-ÿ.7?.<-ÿ12?4ÿ34ÿL.4.1.ÿ:*3-ÿ:39+ÿ25ÿ<+./Fÿ?*+4
        :*+ÿ-0/34Aÿ:*.?ÿ*341+/-ÿ.88+--3;373:<Fÿ;6:ÿ:*+ÿ[Tÿ/3A-ÿ20+/.:34Aÿ:*+/+ÿ./+ÿ:*+ÿ5+?+-:ÿY.Q+/
        Z6A*+-ÿ*.-ÿ+=+/ÿ8264:+1D
        Y.Q+/ÿZ6A*+-ÿ-.31ÿK241.<ÿ:*.:ÿ3:ÿ?2671ÿ86:ÿ-0+4134Aÿ.41ÿ.00/2=+1ÿ.ÿ/+-:/68:6/34Aÿ07.4ÿ:*.:
        ?2671ÿ86:ÿ+./434A-ÿ;<ÿS\DTÿ;377324ÿ34ÿ:*+ÿG/-:ÿ]6./:+/Dÿ)*+ÿ8290.4<ÿ.7-2ÿ:22Qÿ.ÿS\Tÿ;377324ÿ?/3:+
        12?4ÿ16+ÿ:2ÿ/+168+1ÿ;6-34+--ÿ.8:3=3:<D
        R:ÿ8.4ÿ:.Q+ÿ924:*-ÿ52/ÿ:*+ÿ^2?ÿ5/29ÿ4+?ÿ?+77-ÿ:2ÿ:.0+/ÿ2_Fÿ-2ÿ0/2168:324ÿ*.-ÿ247<ÿ;+A64ÿ:2
        /+^+8:ÿ:*+ÿ.6-:+/3:<DÿVDIDÿ0/2168:324ÿ*.-ÿ1+8734+1ÿ.;26:ÿT`ÿ5/29ÿK./8*@-ÿ/+82/1ÿ7+=+7-F
        .882/134Aÿ:2ÿ:*+ÿH4+/A<ÿR452/9.:324ÿC19343-:/.:324D
        )*+ÿ1/20ÿ34ÿ1+9.41ÿ*.-ÿ;++4ÿ-:++0+/Fÿ?3:*ÿ5.8:2/3+-ÿ317+1Fÿ^3A*:-ÿA/2641+1ÿ.41ÿ;377324-ÿ25
        0+207+ÿ./2641ÿ:*+ÿ?2/71ÿ641+/ÿ-:.<J.:J*29+ÿ2/1+/-ÿ:2ÿGA*:ÿ:*+ÿ-0/+.1ÿ25ÿ:*+ÿ1+.17<ÿ=3/6-D
        C4.7<-:-ÿ52/+8.-:ÿ237ÿ824-690:324ÿ1+873434Aÿ;<ÿ.:ÿ7+.-:ÿaUÿ9377324ÿ;.//+7-ÿ.ÿ1.<Fÿ/+0/+-+4:34A
        /26A*7<ÿaU`ÿ25ÿA72;.7ÿ1+9.41D
        N.37<ÿ824-690:324ÿ25ÿ0+:/27+69ÿ0/2168:-ÿ34ÿ:*+ÿVDIDÿ5+77ÿ\b`ÿ16/34Aÿ:*+ÿ?++Qÿ+41+1ÿC0/37ÿ[ÿ:2
        ?*.:ÿ3-ÿ.:ÿ7+.-:ÿ.ÿ[UJ<+./ÿ72?Fÿ:*+ÿHRCÿ-.31DÿN29+-:38ÿ8/61+ÿ34=+4:2/3+-ÿ-?+77+1ÿ;<ÿ:*+ÿ;3AA+-:
        ?++Q7<ÿ348/+.-+ÿ24ÿ/+82/1D
        C:ÿ:*.:ÿ/.:+Fÿ:*+ÿ?2/71ÿ?2671ÿ/64ÿ26:ÿ25ÿ07.8+-ÿ:2ÿ06:ÿ237ÿ?3:*34ÿ.;26:ÿWUÿ1.<-Fÿ.4.7<-:-ÿ?3:*
        Z26-:24@-ÿI39924-ÿH4+/A<ÿ+-:39.:+DÿI29+ÿ.4.7<-:-ÿ:*34Qÿ:*+ÿ?2/71@-ÿ-:2/.A+ÿ8.=+/4-Fÿ:.4Q
        5./9-Fÿ030+734+-Fÿ/+G4+/3+-ÿ.41ÿ-*30-ÿ?377ÿG77ÿ+=+4ÿ5.-:+/D

988!11"""#"$#6 17816789 7687988689 6822%&'((4344                                       31%
012013434 Case 9:19-bk-11573-MB                    Doc56789ÿ 7Filed
                                                       935    ÿ04/15/20
                                                                       ÿ87ÿÿ988Entered
                                                                                         ÿÿ89 ÿ04/15/20
                                                                                                        68ÿÿ 13:47:58   Desc
        *+,-./012ÿ-4-.56ÿ78482/-.9ÿ:;460ÿ:0<05-9ÿ208=ÿ:>4=0612ÿ?0@/ÿ,6ÿ70A;.ÿ?.;=>@-.2ÿ@;>+=ÿ2+;Bÿ/C-
                                                   Main Document             Page 10 of 23

        70.@Cÿ/;ÿ04ÿ-<-4/>0+ÿ/;??845ÿ;>/ÿ;Dÿ2/;.05-ÿ/04E29ÿBC8@Cÿ0.-ÿ@+;2-ÿ/;ÿD>++ÿ84ÿF040=0GÿHI/12
        5-//845ÿ@+;2-9Jÿ2C-ÿ208=9ÿ0==845ÿ/C0/ÿ/C-ÿ2/0/>2ÿK>;ÿ/C0/ÿ-L82/-=ÿ,-D;.-ÿ/C-2-ÿ/0+E2ÿB02
        H>42>2/0840,+-GJ
        F040=0ÿC02ÿ.;;7ÿD;.ÿD-B-.ÿ/C04ÿD;>.ÿ=0621ÿB;./Cÿ;Dÿ?.;=>@/8;49ÿ-4-.56ÿ=0/0ÿ?.;<8=-.ÿM-42@0?-
        I4@Gÿ-2/870/-2GÿI4ÿ/C-ÿNG:G9ÿ/C-.-ÿ82ÿ7>@Cÿ7;.-ÿ2/;.05-ÿ@0?0@8/69ÿ,>/ÿ8/ÿ8241/ÿ-<-4+6ÿ0<08+0,+-ÿ/;
        ?.;=>@-.2G
        *ÿ.-O4-.ÿ/--7845ÿB8/C9ÿ2069ÿA-/ÿD>-+9ÿ706ÿ4;/ÿ,-ÿ0,+-ÿ/;ÿ/0E-ÿ84ÿ7;.-ÿ@.>=-ÿD.;7ÿ8/2ÿ2>??+8-.2
        -<-4ÿ8Dÿ/C-.-ÿ82ÿ=-704=ÿD;.ÿ;/C-.ÿ?.;=>@/29ÿ+8E-ÿ=8-2-+GÿP0@E-=Q>?ÿ?8?-+84-2ÿ@;>+=ÿ2/.04=ÿ,0..-+2G
        HR-S<-ÿ,--4ÿ/;+=ÿ,6ÿ/B;ÿ;Dÿ76ÿ70.E-/2ÿ/C-6ÿB;41/ÿ/0E-ÿ76ÿ?.;=>@/8;4ÿ84ÿT06ÿ,-@0>2-ÿ/C-.-12
        4;BC-.-ÿ/;ÿ?>/ÿ8/9Jÿ208=ÿU>22-++ÿM;.=69ÿ0ÿV-L02ÿ;8+704ÿB8/CÿB-++2ÿ84ÿC82ÿC;7-ÿ2/0/-9ÿF;+;.0=;9
        R6;7845ÿ04=ÿ/C-ÿM>+Dÿ;DÿT-L8@;GÿHR-ÿB;41/ÿC0<-ÿ/;ÿ2C>/ÿ84ÿ-<-.6/C8459ÿ,>/ÿB-1++ÿC0<-ÿ/;ÿ2C>/ÿ84
        7;2/ÿ;Dÿ;>.ÿ?.;=>@/8;4GJ

        W0.5-.ÿ@;7?048-2ÿ0.-ÿ2C>//845ÿ84ÿB-++2ÿ/;;GÿF;4/84-4/0+ÿU-2;>.@-2ÿI4@G9ÿBC8@Cÿ=.8++2ÿ84
        XE+0C;70ÿ04=ÿY;./CÿZ0E;/09ÿ208=ÿ8/ÿB;>+=ÿ.-=>@-ÿ;>/?>/ÿ84ÿ*?.8+ÿ04=ÿT06ÿ,6ÿ0,;>/ÿ[\]GÿI4
        R-2/ÿV-L029ÿ^0.2+-6ÿ_4-.56ÿI4@GÿC02ÿ2C>/ÿ84ÿ0,;>/ÿ̀a\ÿ;+=-.ÿB-++2ÿ/C0/ÿ/;5-/C-.ÿ?.;=>@-=ÿ0,;>/
        b\\ÿ,0..-+2ÿ0ÿ=069ÿ04=ÿB-.-ÿ4;ÿ+;45-.ÿB;./Cÿ/C-ÿ-L?-42-ÿ;Dÿ?;B-.845ÿ/C-ÿ-K>8?7-4/ÿ8428=-9
        =08+6ÿ7084/-404@-ÿ04=ÿ?06845ÿ;>/ÿ.;60+/8-29ÿ208=ÿFC8-Dÿ_L-@>/8<-ÿT0//ÿM0++05C-.G
        X>/?>/ÿD.;7ÿ4-B-.ÿ2C0+-ÿB-++2ÿ@04ÿ,-ÿ.-=>@-=ÿB8/C;>/ÿ2C>//845ÿ/C-7ÿ84ÿ-4/8.-+6GÿP>/ÿ/C;2-ÿ,85
        B-++29ÿB8/CÿC;.8c;4/0+ÿ,;.-2ÿ/C0/ÿ2/.-/@CÿD;.ÿ78+-29ÿ>2>0++6ÿ?.;=>@-ÿ;8+ÿ0/ÿ/C-ÿ+;B-2/ÿ@;2/29ÿBC8@C
        70E-2ÿ@C;E845ÿ/C-7ÿ,0@Eÿ>40??-/8c845ÿ/;ÿ?.;=>@-.2ÿ2@.0/@C845ÿD;.ÿ-<-.6ÿ?-446G
        F040=804ÿ?.;=>@-.2ÿC0<-ÿ-+87840/-=ÿ.;>5C+6ÿ[da9\\\ÿ,0..-+2ÿ;Dÿ=08+6ÿ;>/?>/9ÿ0@@;.=845ÿ/;
        @;42>+/845ÿO.7ÿU62/0=ÿ_4-.569ÿBC8@Cÿ?.-=8@/2ÿ>+/870/-ÿ=-@+84-2ÿ;Dÿ0,;>/ÿ̀ÿ78++8;4ÿ,0..-+29ÿ;.
        4-0.+6ÿda]Gÿ:>4@;.ÿ_4-.56ÿI4@GÿC02ÿ2C>/ÿ=;B4ÿ;4-ÿ;Dÿ/B;ÿ?.;=>@/8;4ÿ+84-2ÿ0/ÿ8/2ÿd\\9\\\Q
        ,0..-+Q0Q=06ÿe;./ÿf8++2ÿ;8+ÿ204=2ÿ784-ÿ84ÿ4;./C-.4ÿ*+,-./0GÿX/C-.2ÿC0<-ÿ@0??-=ÿ270++-.ÿB-++2G
        HR-ÿC0<-ÿ270++ÿ@;7?048-2ÿ/C0/ÿC0<-ÿ2C>/ÿ-<-.6ÿ=.;?ÿ849Jÿ208=ÿg-4/ÿT@Z;>50++9ÿ@C8-D
        @;77-.@80+ÿ;h@-.ÿ0/ÿ*+,-./0ÿ;8+ÿ/.>@E-.ÿV;.Kÿ_4-.56ÿW;582/8@2G




988!11"""#"$#6 17816789 7687988689 6822%&'((4344                                       )1%
012013434 Case 9:19-bk-11573-MB                         Doc56789ÿ 7Filed
                                                            935    ÿ04/15/20
                                                                            ÿ87ÿÿ988Entered
                                                                                              ÿÿ89 ÿ04/15/20
                                                                                                             68ÿÿ 13:47:58                       Desc
                                                        Main Document             Page 11 of 23
         y w|j
               vvsÿr~{bosÿy~oobrÿwcannÿe^ÿ]~eÿ~e_~e
               |a~q_ÿ]ÿtoÿ^^bmcÿe^ÿ]~eÿ`ÿhiÿbxxb^mÿraanxoÿrÿjr`
               vvÿe^uoÿxb{nsÿbxÿrxenao
               nra{ÿ^mÿednÿeanneÿ|dnÿwaeÿ^}ÿednÿbxÿjnrx
               rnaÿ~cdnoÿ~ao~noÿynoea~ue~abmcÿxrm


        )*+,-./*0ÿ2*/ÿ,+345ÿ0+ÿ6378+-7ÿ94+6345ÿ6827ÿ63::ÿ82;;/4ÿ68/4ÿ78/<ÿ7*<ÿ7+ÿ*/0-=/ÿ;*+,-.73+4>
        ?242,324ÿ.*-,/ÿ30ÿ+@7/4ÿ.2::/,ÿA37-=/4Bÿ683.8ÿ30ÿ20ÿ783.9ÿ20ÿ;/24-7ÿA-77/*ÿ-4:/00ÿ37ÿ30ÿ8/27/,>
        )*+,-./*0ÿ08+C/:ÿ-;ÿ*/0/*C/0ÿ.:+0/ÿ7+ÿ78/ÿ0-*@2./BÿA-7ÿ,//;/*ÿ,/;+0370ÿ2*/ÿ.+2D/,ÿ+-7ÿA<
        34E/.7345ÿ07/2=ÿ-4,/*5*+-4,>ÿF8-77345ÿ,+64ÿ0-.8ÿ+;/*273+40ÿ30ÿ*309<ÿ24,ÿ/D;/403C/>
        G/072*7345ÿ78/=ÿ30ÿ7+-.8<>ÿH7ÿ.24ÿ729/ÿ2ÿ:+45ÿ73=/ÿ7+ÿ62*=ÿ-;ÿ78/ÿ6/::0ÿ7+ÿ*/0-=/ÿI+6Bÿ24,
        78/*/J0ÿ4+ÿ5-2*247//ÿ78/<ÿ63::ÿA/ÿ20ÿ;*+,-.73C/>
        H4ÿ78/ÿK>F>Bÿ78/ÿ*3090ÿ-0-2::<ÿ82C/ÿ7+ÿ,+ÿ6378ÿ627/*>ÿH7ÿ.24ÿI++,ÿ*/0/*C+3*0Bÿ2:7/*ÿ;*/00-*/ÿ24,B
        034./ÿ,//;ÿ5*+-4,627/*ÿ30ÿ02:7<Bÿ.+**+,/ÿ.+=;+4/470ÿ,+648+:/>




        L827ÿ30ÿ6827ÿ6+**3/0ÿL/D:24,J0ÿM*>ÿN3:9/0>ÿL8/ÿ.+=;24<ÿ820ÿ4+ÿ/D;/*3/4./ÿ*/072*7345ÿ370ÿ6/::0
        24,ÿ8/ÿ.24ÿ+4:<ÿ5-/00ÿ6827ÿ;*+A:/=0ÿ=3587ÿ2*30/ÿ+4./ÿ78/ÿ2*73O.32:ÿ:3@7ÿ0<07/=0ÿ34ÿ370ÿ6/::0ÿ2*/
        ;+6/*/,ÿ,+64>
        PF+=/ÿ6/::0ÿ=2<ÿ729/ÿ73=/ÿ7+ÿ*/.+C/*ÿ7+ÿ78/3*ÿ;*/C3+-0ÿ;*+,-.73+4ÿ*27/BQÿ8/ÿ023,>ÿPF+=/ÿ=2<
        4/C/*ÿ*/.+C/*>Q
        RSTUVÿUXÿG<24ÿY/Z/=A/*ÿ27ÿ*<24>,/Z/=A/*[60E>.+=ÿ24,ÿ\3;2:ÿM+452ÿ27
        C3;2:>=+452[60E>.+=


 ]^_`abcdeÿgÿhihiÿj^kÿl^mnoÿpÿ]^q_rm`sÿtmuvÿwxxÿybcdeoÿynonazn{
 |dboÿu^_`ÿboÿ}^aÿ̀^~aÿ_nao^mrxsÿm^mu^qqnaubrxÿ~onÿ^mx̀vÿ|^ÿ^a{naÿ_anonmereb^manr{`ÿu^_bnoÿ}^aÿ{boeab~eb^mÿe^ÿ̀^~aÿu^xxnrc~nosÿuxbnmeoÿ^aÿu~oe^qnaoÿzbobe
 dee_okkkv{an_abmeovu^qv
988!11"""#"$#6 17816789 7687988689 6822%&'((4344                                                                  01%
Case 9:19-bk-11573-MB   Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58   Desc
                        Main Document     Page 12 of 23




         EXHIBIT C
Case
Case 20-14179-VFP
      9:19-bk-11573-MB
  UNITED             Doc 166
                         Doc 935
           STATES BANKRUPTCY   FiledFiled
                                     03/27/20
                                  COURT   04/15/20
                                                Entered
                                                     Entered
                                                          03/27/20
                                                              04/15/20
                                                                   13:14:26
                                                                       13:47:58
                                                                             DescDesc
                                                                                  Main
  DISTRICT OF NEW JERSEY  Main
                             Document
                               Document     Page
                                              Page1 13
                                                    of 8
                                                       of 23

  Caption in Compliance with D.N.J. LBR 9004-1(b)

  COLE SCHOTZ P.C.
  Court Plaza North
  25 Main Street
                                                                                Order Filed on March 27, 2020
  P.O. Box 800                                                                  by Clerk
  Hackensack, New Jersey 07602-0800                                             U.S. Bankruptcy Court
  Michael D. Sirota, Esq.                                                       District of New Jersey

  msirota@coleschotz.com
  David M. Bass, Esq.
  dbass@coleschotz.com
  Felice R. Yudkin, Esq.
  fyudkin@coleschotz.com
  (201) 489-3000
  (201) 489-1536 Facsimile

  Proposed Attorneys for Debtors in Possession                         Chapter 11
  In RE:                                                               Case No. 20-14179 (VFP)
                                                                       Jointly Administered
  MODELL’S SPORTING GOODS, INC., et al.,                               Hearing Date and Time:
                                                                       March 25, 2020, at 3:00 p.m. (ET)
                             Debtors.1
                   ORDER TEMPORARILY SUSPENDING THE DEBTORS’
                 CHAPTER 11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305
     The relief set forth on the following pages, numbered two (2) through eight (8), is hereby
 ORDERED.




 DATED: March 27, 2020




          1
             The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
 number, as applicable, are as follows: Modell’s Sporting Goods, Inc. (9418), Modell’s II, Inc. (9422), Modell’s NY
 II, Inc. (9434), Modell’s NJ II, Inc. (9438), Modell’s PA II, Inc. (9426), Modell’s Maryland II, Inc. (9437), Modell’s
 VA II, Inc. (9428), Modell’s DE II, Inc. (9423), Modell’s DC II, Inc. (9417), Modell’s CT II, Inc. (7556), MSG
 Licensing, Inc. (8971), Modell’s NH, Inc. (4219), Modell’s Massachusetts, Inc. (6965) and Modell’s Online, Inc.
 (2893). The Debtors’ corporate headquarters is located at 498 Seventh Avenue, 20th Floor, New York, New York
 10018.


 38316/2
 55008/0002-20074498v7
Case
Case20-14179-VFP
     9:19-bk-11573-MB
                    Doc 166
                        Doc 935
                              FiledFiled
                                    03/27/20
                                         04/15/20
                                               Entered
                                                    Entered
                                                         03/27/20
                                                             04/15/20
                                                                  13:14:26
                                                                      13:47:58
                                                                            DescDesc
                                                                                 Main
                         MainDocument
                              Document Page  Page2 14
                                                   of 8of 23



 Page (2)
 Debtors:                MODELL’S SPORTING GOODS, INC., et al.
 Case No.                20-14179 (VFP)
 Caption of Order:       ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                         11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


          Upon the verified application (the “Application”)2 of Modell’s Sporting Goods, Inc. and

 its subsidiaries, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”), pursuant to sections 105 and 305 of the Bankruptcy Code and

 Bankruptcy Rule 1017 for entry of an order approving the Bankruptcy Suspension, as more fully

 set forth in the Application; and the Court having jurisdiction to decide the Application and the

 relief requested therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b); and

 consideration of the Application and the relief requested therein being a core proceeding

 pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

 §§ 1408 and 1409; and notice of the Application having been given as provided in the

 Application, and such notice having been adequate and appropriate under the circumstances; and

 it appearing that no other or further notice of the Application need be provided; and the Court

 having held a hearing (the “Hearing”) to consider the relief requested; and upon the Declaration

 of Robert J. Duffy in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings, the

 records of the Hearing, and all of the proceedings had before the Court; and the Court having

 found and determined that the relief sought in the Application and granted herein is in the best

 interests of the Debtors and their creditors, and that the legal and factual bases set forth in the

 Application establish just cause for the relief granted herein; and after due deliberation and

 sufficient cause appearing therefor,




                                                   -2-
 55008/0002-20074498v7
Case
Case20-14179-VFP
     9:19-bk-11573-MB
                    Doc 166
                        Doc 935
                              FiledFiled
                                    03/27/20
                                         04/15/20
                                               Entered
                                                    Entered
                                                         03/27/20
                                                             04/15/20
                                                                  13:14:26
                                                                      13:47:58
                                                                            DescDesc
                                                                                 Main
                         MainDocument
                              Document Page  Page3 15
                                                   of 8of 23



 Page (3)
 Debtors:                  MODELL’S SPORTING GOODS, INC., et al.
 Case No.                  20-14179 (VFP)
 Caption of Order:         ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                           11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


          IT IS HEREBY ORDERED THAT:

          1.       The Application is GRANTED as set forth herein.

          2.       The Bankruptcy Suspension, including the Operational Suspension, is hereby

 authorized and the Debtors’ chapter 11 cases are hereby suspended through and including April

 30, 2020 (the “Suspension Period”), pursuant to 11 U.S.C. §§ 305 and 105, without prejudice to

 the Debtors’ right to seek, on shortened notice, a further extension by further Order of this Court.

 A hearing shall be conducted on April 30, 2020 at 10:00 a.m. to consider, among other things, a

 further extension of the Bankruptcy Suspension or alternative orders for relief as the Court

 deems just. Any requests for alternative relief or objections to a further extension of the

 Suspension Period shall be filed on or before April 24, 2020 at 5:00 p.m. and any responses

 thereto shall be filed on or before April 28, 2020 at 5:00 p.m. Specifically:

                   a.      The Debtors are authorized to implement the Operational Suspension. To
                           the extent any of the terms of the Operational Suspension or any action
                           taken by the Debtors in order to effectuate same conflict with relief
                           previously ordered by the Court or their duties as debtors in possession,
                           this Order shall govern.

                   b.      All deadlines that would otherwise occur during the Bankruptcy
                           Suspension are hereby extended until further notice, as set forth in more
                           detail in paragraph 5 below and the discussions on the record before the
                           Court. All parties shall be permitted to seek relief from this Court with
                           respect to exigent and unforeseen circumstances not otherwise inconsistent
                           with this Order and which the Debtors (in consultation with the pre-
                           petition lenders and the official committee of unsecured creditors (the
                           “Committee”)) and such parties are unable to resolve consensually.

          2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Application.


                                                         -3-
 55008/0002-20074498v7
Case
Case20-14179-VFP
     9:19-bk-11573-MB
                    Doc 166
                        Doc 935
                              FiledFiled
                                    03/27/20
                                         04/15/20
                                               Entered
                                                    Entered
                                                         03/27/20
                                                             04/15/20
                                                                  13:14:26
                                                                      13:47:58
                                                                            DescDesc
                                                                                 Main
                         MainDocument
                              Document Page  Page4 16
                                                   of 8of 23



 Page (4)
 Debtors:                MODELL’S SPORTING GOODS, INC., et al.
 Case No.                20-14179 (VFP)
 Caption of Order:       ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                         11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


                         Based on the Court’s assessment of exigency, the Court will make itself
                         available in its own discretion and as circumstances may permit or
                         warrant. Notice of any such request for relief during the Bankruptcy
                         Suspension shall be filed with the Court and served by email on the
                         following parties: (i) counsel to the Debtors, Cole Schotz P.C. (Attn:
                         Michael D. Sirota, Esq. (MSirota@coleschotz.com), David M. Bass, Esq.
                         (DBass@coleschotz.com) and Felice R. Yudkin, Esq.
                         (FYudkin@coleschotz.com));(ii) the Office of the United States Trustee
                         (Attn: Mitchell Hausman, Esq. (Mitchell.B.Hausman@usdoj.gov) and
                         Peter J. D’Auria, Esq. (Peter.J.D’Auria@usdoj.gov)); (iii) counsel for the
                         Committee, Lowenstein Sandler LLP (Attn: Jeffrey Cohen, Esq.
                         (JCohen@lowenstein.com), Nicole Fulfree, Esq.
                         (nfulfree@lowenstein.com) and Michael Papandrea, Esq.
                         (MPapandrea@lowenstein.com)); (iv) counsel for the Prepetition
                         Administrative Agent, Otterbourg P.C. (Attn: Daniel F. Fiorillo, Esq.
                         (dfiorillo@otterbourg.com) and Chad B. Simon, Esq.
                         (CSimon@otterbourg.com)); (v) counsel for the Prepetition Term Agent,
                         Riemer & Braunstein LLP (Attn: Steven E. Fox, Esq.
                         (SFox@riemerlaw.com)); and (vi) local counsel for the Prepetition
                         Administrative Agent and Prepetition Term Agent, Norris McLaughlin,
                         P.A. (Attn: Morris S. Bauer, Esq. (mabuer@norris-law.com)).

                   c.    All payments of expenses other than those essential expenses set forth in
                         the Modified Budget are hereby deferred, provided that all parties reserve
                         all rights to argue that obligations allegedly accrued during the
                         Operational Suspension and/or Bankruptcy Suspension are or are not
                         waived, abated, or otherwise not subject to payment. Further, for the
                         avoidance of doubt, the $100,000 weekly consent fee indicated in line
                         item 35 of the Modified Budget shall be accrued and not paid during the
                         Bankruptcy Suspension and all rights to challenge the propriety of making
                         this payment are expressly reserved.

                   d.    The automatic stay shall remain in full force and effect during the
                         pendency of the Bankruptcy Suspension, subject to the relief procedures
                         set forth in ¶ 2(b) herein.

                   e.    The retentions of Cole Schotz and A&G are conditionally approved.

                   f.    Upon the filing of a retention application, the retention of Lowenstein
                         Sandler LLP as counsel for the Committee, as well as any additional

                                                  -4-
 55008/0002-20074498v7
Case
Case20-14179-VFP
     9:19-bk-11573-MB
                    Doc 166
                        Doc 935
                              FiledFiled
                                    03/27/20
                                         04/15/20
                                               Entered
                                                    Entered
                                                         03/27/20
                                                             04/15/20
                                                                  13:14:26
                                                                      13:47:58
                                                                            DescDesc
                                                                                 Main
                         MainDocument
                              Document Page  Page5 17
                                                   of 8of 23



 Page (5)
 Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
 Case No.                 20-14179 (VFP)
 Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


                          professional retained by the Committee, if any, shall be conditionally
                          approved. During the Bankruptcy Suspension, the Committee is permitted
                          to continue to operate in the proper exercise of its fiduciary duties in a
                          manner not inconsistent with the terms of this Order.

                   g.     The Debtors’ professionals are authorized to draw on their respective
                          retainers to pay themselves 80% of their fees and 100% of their expenses
                          during the Bankruptcy Suspension but are not obligated to file and serve
                          monthly fee statements or interim compensation applications during the
                          Bankruptcy Suspension. Notwithstanding the foregoing, (i) at least five
                          business days prior to making any such draw, a professional shall serve a
                          statement reflecting the number of hours worked and amount billed by
                          such professional, broken down by timekeeper, on the Debtors’ pre-
                          petition lenders, the Office of the United States Trustee for Region 3, and
                          counsel for the Committee and (ii) any funds the professionals draw
                          against their retainers during the Bankruptcy Suspension shall remain
                          subject to the entry of a final order approving the award of such
                          compensation. Any amounts which remain unspent from the Debtors’
                          professionals’ respective retainers as of the conclusion of the chapter 11
                          cases shall be designated to pay the professional fees and expenses
                          incurred by the Committee during the chapter 11 cases prior to any
                          conversion or dismissal of these chapter 11 cases.

                   h.     Counsel to the Debtors shall consult with the counsel to the pre-petition
                          lenders and Committee on an as-needed basis and shall provide counsel to
                          the Committee with such information as is reasonable and practicable
                          under the circumstances.

          3.       The Operational Suspension may be enacted on the following terms:

                   a.     To the extent they have not already done so, the Debtors may immediately
                          (i) cease operations, including Store Closing Sales, at all 134 of their retail
                          stores as well as fulfillment of orders on their e-commerce site,
                          (ii) terminate store-level and distribution center employees, without
                          severance, and (iii) cease all in-person operations at their corporate
                          headquarters and terminate most corporate employees, without severance.

                   b.     The Debtors may continue to employ certain critical employees
                          responsible for human relations, finance, and infrastructure technology


                                                    -5-
 55008/0002-20074498v7
Case
Case20-14179-VFP
     9:19-bk-11573-MB
                    Doc 166
                        Doc 935
                              FiledFiled
                                    03/27/20
                                         04/15/20
                                               Entered
                                                    Entered
                                                         03/27/20
                                                             04/15/20
                                                                  13:14:26
                                                                      13:47:58
                                                                            DescDesc
                                                                                 Main
                         MainDocument
                              Document Page  Page6 18
                                                   of 8of 23



 Page (6)
 Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
 Case No.                 20-14179 (VFP)
 Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


                          functions during the Operational Suspension, as well as to provide for
                          security, maintenance and repairs for the Debtors’ stores. Landlords shall
                          be granted reasonable access to inspect their subject leased premises.

          4.       Notwithstanding the foregoing, should COVID-19 abate before the Bankruptcy

 Suspension has expired, the Debtors may file a notice with the Bankruptcy Court informing it of

 the termination of the Bankruptcy Suspension. In the event the Debtors file any such notice, they

 shall provide counsel to the pre-petition lenders and Committee with as much notice as is

 reasonably practicable under the circumstances.

          5.       Once the Bankruptcy Suspension has terminated, the Debtors shall coordinate

 with the Court, the Office of the United States Trustee for Region 3, the Debtors’ pre-petition

 lenders, and the Committee to set appropriate hearing dates and objection deadlines and shall

 provide such notice of all deadlines as is practicable under the circumstances.

          6.       The Cash Collateral Order is hereby amended to replace the Budget (as defined

 therein) with the Modified Budget, a copy of which is attached as Exhibit A to the Application

 only with respect to the Suspension Period. For the avoidance of doubt, and subject to the

 reservation of rights referenced in Section 9 hereof, the Cash Collateral Order, as amended by

 the Modified Budget, and all protections granted thereunder, including adequate protection of the

 pre-petition lenders, shall remain in full force and effect during the Operational Suspension and

 the Bankruptcy Suspension. Moreover, for the avoidance of doubt, references in the Cash

 Collateral Order to “line item 20” of the Budget (“Memo: Total Disbursements”) shall be

 deemed to refer to “line item 26” of the Modified Budget and references in the Cash Collateral


                                                   -6-
 55008/0002-20074498v7
Case
Case20-14179-VFP
     9:19-bk-11573-MB
                    Doc 166
                        Doc 935
                              FiledFiled
                                    03/27/20
                                         04/15/20
                                               Entered
                                                    Entered
                                                         03/27/20
                                                             04/15/20
                                                                  13:14:26
                                                                      13:47:58
                                                                            DescDesc
                                                                                 Main
                         MainDocument
                              Document Page  Page7 19
                                                   of 8of 23



 Page (7)
 Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
 Case No.                 20-14179 (VFP)
 Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


 Order to “line item 28” of the Budget (“Memo: Operating Account Balance”) shall be deemed to

 refer to “line item 32” of the Modified Budget.

          7.       Notwithstanding anything to the contrary herein, the Order Authorizing and

 Approving Procedures for Rejection of Executory Contracts and Unexpired Leases (the “Lease

 Rejection Procedures Order”) [Docket No. 68] and procedures approved thereunder shall

 continue to be applicable in these Chapter 11 cases during the duration of the Bankruptcy

 Suspension.

          8.       Nothing in this Order shall prevent the Debtors from presenting to the Court

 consensual agreements with respect to the rejection of any executory contract or unexpired lease

 of real property and the surrender of any premises, with the consent of the pre-petition lenders

 and the Committee, and for the Court to enter consent orders with respect thereto.

          9.       For the avoidance of doubt, all parties reserve all rights with respect to the entry

 of any final orders approving the relief granted by the interim orders entered by this Court on

 March 13, 2020, including without limitation the Cash Collateral Order and the Lease Rejection

 Procedures Order (to the extent permitted by the Court at the March 13, 2020 hearing).

          10.      The requirement set forth in Local Rule 9013-1(a)(2) that any motion be

 accompanied by a certification containing the facts supporting the relief requested in compliance

 with Local Bankruptcy Rule 7007-1 is deemed satisfied by the contents of the verified

 Application or otherwise waived.




                                                    -7-
 55008/0002-20074498v7
Case
Case20-14179-VFP
     9:19-bk-11573-MB
                    Doc 166
                        Doc 935
                              FiledFiled
                                    03/27/20
                                         04/15/20
                                               Entered
                                                    Entered
                                                         03/27/20
                                                             04/15/20
                                                                  13:14:26
                                                                      13:47:58
                                                                            DescDesc
                                                                                 Main
                         MainDocument
                              Document Page  Page8 20
                                                   of 8of 23



 Page (8)
 Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
 Case No.                 20-14179 (VFP)
 Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


          11.      The requirement set forth in Local Rule 9013-1(a)(3) that any motion be

 accompanied by a memorandum of law stating the legal basis of the relief requested is deemed

 satisfied by the contents of the Application or otherwise waived.

          12.      Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

 shall be immediately effective and enforceable upon its entry.

          13.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order, including to effectuate the intent of the Operational Suspension

 and the Bankruptcy Suspension, in accordance with the Application.

          14.      This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and/or enforcement of this Order.




                                                    -8-
 55008/0002-20074498v7
       Case 9:19-bk-11573-MB                      Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58                                      Desc
                                                  Main Document     Page 21 of 23


                                                 PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is:400 S Hope St, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify): REPLY OF UBS AG, LONDON BRANCH
AND UBS AG, STAMFORD BRANCH TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
OBJECTION TO AND REQUEST FOR HEARING TO MODIFY CHAPTER 11 TRUSTEE’S FIFTH
AMENDMENT TO CREDIT AGREEMENT will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) 04/15/20, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
the email addresses stated below:

see attached page
                                                                                            Service information continued on

2. SERVED BY UNITED STATES MAIL:
On (date) 04/15/20, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
is filed.

see attached page

                                                                                            Service information continued on attached
page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
04/15/20, I served the following persons and/or entities by personal delivery, overnight mail service, or (for
those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.
                                                                     Service information continued on attached

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  04/15/20               Lee Lattin                                                              /s/ Lee Lattin
  Date                        Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-11573-MB     Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58        Desc
                          Main Document     Page 22 of 23


                         ADDITIONAL SERVICE INFORMATION


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)


   •   William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
   •   Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
   •   Marc S Cohen mscohen@loeb.com, klyles@loeb.com
   •   Alec S DiMario alec.dimario@mhllp.com,
       debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
   •   Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
   •   H Alexander Fisch Alex.Fisch@doj.ca.gov
   •   Don Fisher dfisher@ptwww.com, tblack@ptwww.com
   •   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
   •   Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
   •   Karen L Grant kgrant@silcom.com
   •   Ira S Greene Ira.Greene@lockelord.com
   •   Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
   •   Brian L Holman b.holman@musickpeeler.com
   •   Eric P Israel eisrael@DanningGill.com,
       danninggill@gmail.com;eisrael@ecf.inforuptcy.com
   •   Razmig Izakelian razmigizakelian@quinnemanuel.com
   •   Alan H Katz akatz@lockelord.com
   •   John C Keith john.keith@doj.ca.gov
   •   Jeannie Kim jkim@friedmanspring.com
   •   Maxim B Litvak mlitvak@pszjlaw.com
   •   Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
   •   Brian M Metcalf bmetcalf@omm.com
   •   David L Osias dosias@allenmatkins.com,
       bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.co
       m
   •   Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
   •   Jeffrey N Pomerantz jpomerantz@pszjlaw.com
   •   Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
   •   Mitchell E Rishe mitchell.rishe@doj.ca.gov
   •   Sonia Singh ssingh@DanningGill.com,
       danninggill@gmail.com,ssingh@ecf.inforuptcy.com
   •   Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
   •   Ross Spence ross@snowspencelaw.com,
       janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau
       @snowspencelaw.com
   •   Christopher D Sullivan csullivan@diamondmccarthy.com,
       mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
   •   Jennifer Taylor jtaylor@omm.com
   •   John N Tedford jtedford@DanningGill.com,
       danninggill@gmail.com;jtedford@ecf.inforuptcy.com
   •   Salina R Thomas bankruptcy@co.kern.ca.us

   •   Patricia B Tomasco pattytomasco@quinnemanuel.com,
       barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
Case 9:19-bk-11573-MB       Doc 935 Filed 04/15/20 Entered 04/15/20 13:47:58   Desc
                            Main Document     Page 23 of 23


   •   Fred Whitaker lshertzer@cwlawyers.com
   •   William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
   •   Richard Lee Wynne richard.wynne@hoganlovells.com,
       tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
   •   Emily Young pacerteam@gardencitygroup.com,
       rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
   •   Aaron E de Leest adeleest@DanningGill.com,
       danninggill@gmail.com;adeleest@ecf.inforuptcy.com

2. SERVED BY UNITED STATES MAIL

 Debtor
 HVI Cat Canyon, Inc.
 c/o Capitol Corporate Services, Inc.
 36 S. 18th Avenue, Suite D
 Brighton, CO 80601

 Debtor
 HVI Cat Canyon.Inc.
 630 Fifth Avenue, Suite 2410
 New York, NY 10111

 SNOW SPENCE GREEN LLP
 Ross Spence
 2929 Allen Parkway, Suite 2800
 Houston, Texas 77019

 LAW OFFICE OF SUSAN WHALEN
 Susan Whalen
 2806 Alta St.
 Los Olivos, CA 93441
